Citation Nr: 9913227	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for plantar 
fibromatosis.

2.  Entitlement to service connection for a hearing loss 
disability of the left ear.

3.  Entitlement to service connection for a potassium 
deficiency.   

4.  Entitlement to service connection for residuals of 
transient ischemic attacks (also claimed as cerebral vascular 
accidents) secondary to hypertension.

5.  Entitlement to service connection for actinic keratosis 
with resulting basal cell carcinoma.

6.  Entitlement to service connection for glaucoma.

7.  Entitlement to service connection for hiatal hernia.  

8.  Entitlement to an increased (compensable) evaluation for 
a hearing loss disability of the right ear

9.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to July 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Columbia, 
South Carolina Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for residuals of prostate cancer, status post 
retropubic prostatectomy, granting a 100 percent evaluation 
from November 1996, and a 40 percent disability effective 
from March 1997; denied service connection for a hearing loss 
disability of the left ear; denied service connection for 
plantar fibromatosis; denied service connection for a 
potassium deficiency; denied service connection for residuals 
of transient ischemic attacks; denied service connection for 
actinic keratosis with resulting basal cell carcinoma; denied 
service connection for glaucoma; denied service connection 
for hiatal hernia; continued the noncompensable evaluation 
for a hearing loss disability of the right ear; and continued 
the noncompensable evaluation for chondromalacia of the right 
knee. 

The veteran submitted two Notices of Disagreement, in which 
he delineated his disagreement with the following issues: 
denial of service connection for a hearing loss disability of 
the left ear; denial of service connection for plantar 
fibromatosis; denial of service connection for a potassium 
deficiency; denial of service connection for residuals of 
transient ischemic attacks; denial of service connection for 
actinic keratosis with resulting basal cell carcinoma; denial 
of service connection for glaucoma; denial of service 
connection for hiatal hernia; denial of an increased 
(compensable) evaluation for a hearing loss disability of the 
right ear; and denial of increased (compensable) evaluation 
for chondromalacia of the right knee.  The RO addressed all 
these issues in a Statement of the Case and a Supplemental 
Statement of the Case.  In his substantive appeals, the 
veteran certified the following issues for appeal: denial of 
service connection for plantar fibromatosis; denial of 
service connection for a potassium deficiency; denial of 
service connection for residuals of transient ischemic 
attacks; denial of service connection for actinic keratosis 
with resulting basal cell carcinoma; and denial of increased 
(compensable) evaluation for chondromalacia of the right 
knee.  

The veteran, his spouse, and his representative appeared 
before a Member of the Board at a hearing at the Central 
Office in October 1998.

The Board notes that the RO in March 1985 denied service 
connection for Bouchard's nodes, heart blockage, and low back 
strain.  The veteran, in a June 1997 statement, raised the 
issues of service connection for Bouchard's nodes, heart 
blockage, and low back strain.  The RO, in a July 1997 rating 
decision, denied service connection for these issues.  The 
veteran, in an August 1997 substantive appeal, stated his 
disagreement with the denial of the issues of service 
connection for Bouchard's nodes and low back strain.  
However, it does not appear that the RO has had the 
opportunity to issue a statement of the case as to these 
issues.

Additionally, at his October 1998 hearing at the Central 
Office, the veteran addressed the following issues: 
entitlement to service connection for residuals of an injury 
to the left ankle, entitlement to service connection for 
residuals of injuries to both elbows, entitlement to service 
connection for a disorder of the adrenal gland, and 
entitlement to an increased evaluation for hypertension.  It 
does not appear that the veteran has filed claims as to these 
issues with the RO.  In order for the RO to adjudicate these 
issues, the veteran must file a claim with the RO.

In a November 1997 rating decision, the RO granted a 
temporary 100 percent evaluation for the veteran's prostate 
cancer, status post radical retropubic prostatectomy with 
recurrence effective from November 1996.  In a January 1998 
statement, the veteran requested entitlement to a permanent 
100 percent evaluation for his prostate cancer, status post 
radical retropubic prostatectomy with recurrence. The Board 
observes that the RO denied this issue in a February 1998 
decision.  At his October 1998 hearing, the veteran presented 
testimony regarding his claim for entitlement to a permanent 
100 percent evaluation for prostate cancer, status post 
radical retropubic prostatectomy with recurrence.  However, a 
Notice of Disagreement filed with the RO addressing this 
issue does not appear to be of record.  Absent a notice of 
disagreement, statement of the case and a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Thus, this Board member cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (1998).


FINDINGS OF FACT

1.  The veteran was seen with a small nodule of the left foot 
during service.  

2.  VA and private medical records reveal diagnoses of 
bilateral plantar fibromatosis. 


CONCLUSION OF LAW

Bilateral plantar fibromatosis was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

A review of the record indicates that the veteran's claim for 
service connection for a plantar fibromatosis is plausible 
and that all relevant facts have been properly developed.  

The veteran's service medical records reveal he complained of 
a lump on his left foot during service in 1983.  On 
examination, a hard small lump approximately 1/2 cm in size was 
noted on the left foot.  There was pain on palpation.  The 
assessment was tendonitis.  At the veteran's April 1984 
retirement examination, the examiner noted that there was a 
small nodule on the medial aspect plantar surface of the 
veteran's left foot.  

A December 1984 VA treatment record indicates that the 
veteran was seen for an orthopedic consultation.  It is noted 
that the examiner felt that the most likely diagnosis was 
fibrosis, associated with Dupuytrens or plantar fibrosis.  
The examiner indicated that surgery was not recommended as 
they would most like recur.  Additionally, the examiner noted 
that the fibrosis is not related to the veteran's arthritic 
symptoms.

At an August 1985 VA orthopedic examination, the examiner 
noted that the veteran was developing nodular changes of the 
palmar fascia of both feet.  The diagnoses included nodular 
fasciitis of both plantar fascias.

VA treatment records show that the veteran was seen in 
November 1987 complaining of painful nodules on the plantar 
fascia of the left foot.  A January 1988 VA orthopedic 
evaluation revealed that the veteran gave a 6-year history of 
plantar nodules of feet bilaterally.  On examination, there 
were multiple tender nodules in the plantar fascia noted on 
both feet, measuring less than 1 cm.  The impression was 
plantar fibromosis.  A June 1988 VA notation indicates the 
veteran was seen with plantar fibrotic nodules on the plantar 
surface of both feet.  The veteran requested a prescription 
for othropedic shoes and inserts.

A January 1995 private surgical pathological report for 
D.E.M., DPM, shows that a microscopic examination of the 
extracted soft tissue masses from both feet indicated benign 
fibromatosis.  The diagnosis was bilateral fibromatosis of 
the feet.   In a June 1995 letter, Dr. D.E.M. reported that 
he has been treating the veteran for plantar fibromatosis.  
Dr. D.E.M. stated that:

[t]he etiology behind these soft tissue 
tumors is difficult to tell.  However, 
his exposure to Agent Orange many years 
ago while in Vietnam could definitely 
have contributed.  There is literature 
documentation of the detrimental affects 
this agent can have on the production of 
soft tissue neoplasms.

Dr. D.E.M. noted that the veteran underwent resection of the 
plantar fascia in both feet, but there is potential for 
recurrence.  In a June 1996 letter, Dr. D.E.M. reported that 
the veteran has had a recurrence of several growths on his 
feet.  

In an October 1996 Application for Disabled Person's Vehicle 
License Plate and/or Placard for the state of South Carolina, 
the veteran's physician certified that the veteran has an 
obvious physical disability of benign neoplasms of both feet 
which permanently impairs his mobility.

At his October 1998 hearing, the veteran testified that the 
nodules on his feet began to develop shortly after his 
service in Vietnam and continued to grow and multiply after 
his separation from service.  He testified that he had them 
surgically removed, but they reappeared within 6 months. 

The Board has reviewed the probative evidence of record 
including the veteran's medical records and statements on 
appeal.  The clinical record establishes that the veteran had 
a small nodule on his left foot during service.  VA medical 
records from 1984 to 1988 show multiple nodules on the 
plantar surface of the veteran's feet.  The diagnoses 
included plantar fascias nodules and plantar fibromatosis.  
Recent private clinical documentation establishes that the 
veteran complains of painful recurring nodules of the plantar 
surface of both feet.  A private podiatrist diagnosed plantar 
fibromatosis and related such diagnosis to the veteran's 
exposure to Agent Orange in Vietnam.  Plantar fibromatosis is 
not a recognized disability as a result of Agent Orange 
exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e)(1998).  The 
Board notes that the veteran is not claiming service 
connection for this disorder as a result of exposure to Agent 
Orange, the veteran is simply claiming service connection for 
a disorder which began during service and has continued to 
the present time.  The veteran's service medical records 
reveal that a nodule was noted on the plantar surface of the 
veteran's left foot during service.  VA medical records show 
continual complaints and treatment for nodules on the plantar 
surfaces of both feet beginning in December 1984.  In light 
of such evidence and given the absence of competent evidence 
to the contrary, the Board concludes that service connection 
is warranted for bilateral plantar fibromatosis.

				


ORDER

Service connection for plantar fibromatosis is granted. 


REMAND

The Board notes that the veteran has submitted a timely 
notice of disagreement with the denial of service connection 
for an injury to the left great toe and abnormal liver 
function tests.  It appears that the RO has not had an 
opportunity to act upon the notice of disagreement.  Absent a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  In reviewing a similar factual scenario, the U.S. 
Court of Appeals for Veterans Claims (Court) directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board notes that at his October 1998 hearing, the veteran 
reported that he receives Social Security Administration 
(SSA) Disability Benefits for his disabilities.  Although a 
copy of the veteran's October 1996 SSA award is present in 
the record, medical evidence relied on by SSA in granting 
such award is not of record.  Complete records pertaining to 
a grant of SSA disability benefits are not present in the 
record.  Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the SSA 
copies of the initial as well as any 
subsequent decisions awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claims for Social Security disability 
benefits, including the medical records 
relied upon concerning those claims.

2.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes, which is sufficiently broad to 
accurately determine the current nature 
and severity of his right knee 
disability.  All indicated tests and 
studies should be accomplished and the 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant 
without good cause fails to report for 
examination, his claim for increased 
compensation will be denied.  However, 
the Secretary must show a lack of good 
cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference was made the 
M21-1, Part IV, paragraph 28.09(b) (3).  
The RO must comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.

4.  In regard to the issues of left ear 
hearing loss, potassium deficiency, 
basal cell cancer, residuals of 
transient ischemic attacks (also claimed 
as cerebral vascular accidents) 
secondary to hypertension, glaucoma, and 
hiatal hernia, the veteran is under an 
obligation to submit evidence of a well 
grounded claim for service connection.  
He must present competent evidence of a 
current disability, evidence of disease 
or injury in service, and competent 
evidence of a nexus to service or to a 
service connected disability.  This 
serves as notice of deficiencies in the 
evidence and that he may cure the 
defects by submitting competent evidence 
in a timely manner to the RO.
 
Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

